*529OPINION
DAVIS, Commissioner.
Appeal is taken from an order entered in a habeas corpus proceeding in the 176th District Court denying the reduction of bail.
The record reflects that appellant is charged by indictment, in Cause No. 174,-283, with murder, and that bail was set at $20,000. Further, appellant is charged by indictment with the offense of assault with intent to murder, in Cause No. 175,-451. Bail was set at $2,500 in the latter cause.
On February 1, 1973, at the habeas corpus hearing, appellant was the only witness. In his brief testimony, he acknowledged that he was the person charged in the two indictments and stated that he was financially unable to make bond in the amount of $22,500. No evidence was offered concerning appellant’s effort to make bond or what amount of bail he would be able to make.
In Ex parte De Leon, Tex.Cr.App., 455 S.W.2d 260, it was held that a habeas corpus petitioner who failed to show what bond he could have made and alleged only that the bond set by the trial court was unreasonable was not entitled to reduction of bail set after the indictment, which was not on its face unreasonable. See Holliman v. State, Tex.Cr.App., 485 S.W.2d 912.
Further, the nature of the offenses and the circumstances under which they were committed are to be considered, and this necessarily involves the punishment permitted by law. Ex parte Cascio, 140 Tex.Cr.R. 288, 144 S.W.2d 886; Ex parte Roberts, Tex.Cr.App., 468 S.W.2d 410; Ex parte Tanner, Tex.Cr.App., 458 S.W.2d 815. There are no facts accompanying the record showing or suggesting the extent, manner, or circumstances under which the crimes charged were committed. The punishment for murder in Texas is life or any term of years not less than two.
In light of the record before us, we find that the trial court did not abuse its discretion in refusing to reduce bail.
The judgment is affirmed.
Opinion approved by the Court.